EXHIBIT 10.3

FIRST AMENDMENT TO THE AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

WHEREAS, Omega Protein Corporation (the “Company”) and John D. Held (the
“Executive”) entered into the Amended and Restated Executive Employment
Agreement (the “Agreement”) December 31, 2007; and

WHEREAS, the Company and Executive desire to amend the Agreement in order to
satisfy certain additional requirements of Section 409A of the Internal Revenue
Code of 1986 as amended and the rules, regulations and notices thereunder (the
“Code”);

NOW, THEREFORE, for consideration of mutual promises, covenants and obligations
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive
hereby agree as follows:

1. The definition of Date of Termination in Section 1 shall be amended to add
the following at the end thereof: “In addition, for the purposes of Code
Section 409A, with respect to any amounts that are deferred compensation subject
to or to the extent necessary to be exempt from Code Section 409A, the Date of
Termination shall mean the Employee’s termination that is a “Separation from
Service” within the meaning of Code Section 409A.”

2. The provisions of Section 6.3(ii) are deleted in their entirety and the
following inserted “[This Section 6.3(ii) is intentionally omitted.].”

3. Section 7 is amended to substitute the number “3” for the number “15.”

4. The following shall be added at the end of Section 11.4: “The amount of
expenses to be reimbursed to Executive pursuant to this Section 11.4, that are
not due to tax audit or litigation which are subject to Section 11.5, shall be
made promptly after they are incurred and, to the extent necessary, after
reasonable written documentation is provided (for Executive’s lifetime), but no
later than December 31 of the calendar year following the calendar year in which
such expenses were incurred. The amount of such expenses eligible for payment or
reimbursement during one calendar year shall not affect the amount of expenses
eligible for payment or reimbursement in another calendar year and Executive’s
right to payment or reimbursement for such expenses shall not be subject to
liquidation or exchange for any other benefit.”

5. Section 11.5 shall be revised in its entirety to provide as follows:
“Notwithstanding anything to the contrary in the foregoing provisions of this
Section 11, in no event shall payment of any additional compensation payments
described in Section 11.1 be made later than December 31 of the year next
following the year in which the excise tax (and any interest, penalties or other
excise tax thereon) are remitted to the taxing authority. Reimbursement of any
costs or expenses incurred by the Executive due to a tax audit or litigation
described in this Section 11 shall be made by December 31 of the year following
the year in which the taxes that are the subject of the audit or litigation are
remitted to the taxing authority, or where as a result of such audit or
litigation no taxes are



--------------------------------------------------------------------------------

remitted, by December 31 of the year following the year in which the audit is
completed or there is a final and nonappealable settlement or other resolution
of the litigation. The Executive’s right to payment or reimbursement pursuant to
this Section 11 shall not be subject to liquidation or exchange for any other
benefit.”

6. Section 13.9 is revised to remove the reference to “Right of Offset” in the
heading and to remove item (c) of Section 13.9.

7. Items (a) and (d) in the second paragraph of Section 13.11 shall be revised
in their entirety to read as follows: “(a) all expenses that are taxable and
includable in income to be paid under this Section 13.11 shall only be payable
if such expenses are incurred during the 15 year period commencing on the
earlier of the Date of Termination or the date of a Change in Control;” “(d)
payments for such expenses will be made in cash within 30 days after the
expenses are incurred and reasonable documentation is provided but in no event
later than the end of Executive’s taxable year following the Executive’s taxable
year in which the expenses were incurred; and”

8. The provisions in Section 13.15 are deleted in their entirety and the
following shall be inserted “[This Section 13.15 is intentionally omitted.].”

9. Section 13.17 shall be revised to add the following at the beginning: “This
Agreement shall be interpreted in accordance with the applicable requirements
of, and exemptions from, Section 409A of the Code and the Treasury Regulations
thereunder. To the extent the payments and benefits under this Agreement are
subject to Section 409A of the Code, this Agreement shall be interpreted,
construed and administered in a manner that satisfies the requirements of
Sections 409A(a)(2), (3) and (4) of the Code and the Treasury Regulations
thereunder.”

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement effective as of December 3, 2008.

 

OMEGA PROTEIN CORPORATION By:   /s/ Joseph L. von Rosenberg III  

Joseph L. von Rosenberg III

President and Chief Executive Officer

Date:   December 3, 2008 “EXECUTIVE” By:   /s/ John D. Held   John D. Held Date:
  December 3, 2008